DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent 8,749,284) in view of Aramaki (U.S. Patent 6,348,839) in view of Lin et al. (“A Phase-Locked Loop With Self-Calibrated Charge Pumps in 3-µm LTPS-TFT Technology”, hereafter Lin).
Claim 1: Hsu teaches a charge-pump phase-locked loop (Figures1 and 3) based on a unipolar transistor (column 5 lines 56-59), comprising: 
a phase-frequency detector (110; Figure 1) configured to detect a phase difference and a frequency difference between an input reference clock Fref (CKRFF) and a clock Fn (CKFB) subjected to frequency division by a divide-by-four frequency divider (160, column 2 lines 48-50 where N=4), and generate two control signals UP and DOWN (UP, DN); 
a logic control module (inverters shown in Figure 3) configured to output four logic state signals (UP, UPB, DN, DNB) to a charge pump (120) according to the two control signals UP and DOWN (UP, DN); 
the charge pump (120; Figure 3) configured to convert the logic state signals (UP, UPB, DN, DNB) into a charging/discharging current signal (IP) to charge/discharge a capacitor inside a low-pass filter (150; column 3 lines 12-16); 
the low-pass filter (150) configured to convert a pulse signal output by the charge pump into a direct-current analog control signal Vctrl (VCNTL); 
a voltage-controlled oscillator (130) configured to adjust an output clock frequency FVCO (CKVCO) according to the direct-current analog control signal Vctrl (column 2 lines 61-67); and 
a divide-by-four circuit (160; column 2 lines 48-50 where N=4) configured to perform divide-by-four frequency division on the output clock frequency FVCO to obtain the clock Fn (column 2 lines 48-50), wherein 
the four logic state signals are U1, inverse U1, P1, and inverse P1, respectively (UP, UPB, DN, DNB), and the charge pump is composed of two N-type coupling pairs (D11, D12, D21, D22), comprising a first coupling pair (D21, D22) and a second coupling pair (D11, D12); 
the first coupling pair (D21, D22) comprises a first switching transistor (D21) and a second switching transistor (D22), the gate of the first switching transistor is connected to the signal P1 (UP), and the gate of the second switching transistor is connected to the signal inverse P1 (UPB); and 
1the second coupling pair (D11, D12) comprises a third switching transistor (D11) and a fourth switching transistor (D12), the gate of the third switching transistor is connected to the signal U1 (DN), and the gate of the fourth switching transistor is connected to the signal inverse U1 (DNB). 
Hsu does not specifically teach the details of the voltage-controlled oscillator.
Aramaki teaches a voltage-controlled oscillator (Figure 5) that is composed of a fourth-stage differential delay unit (DELAY0-DELAY3) to achieve low noise (column 7 lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the voltage-controlled oscillator taught by Aramaki in the circuit of Hsu to realize a ring oscillator which generates oscillation only for the differential signal component (column 7 lines 52-54).
Hsu and Aramaki do not specifically teach using thin film transistors (TFT).
Lin teaches using TFT technology in a phase-locked loop (Introduction, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TFT technology taught by Lin in the circuit of Hsu and Aramaki to achieve a system on panel with a fast response time (Introduction, first paragraph).

Claim 2. The combined circuit further teaches that the fourth-stage differential delay unit (Figure 5 of Aramaki) comprises a first differential delay unit (DELAY0), a second differential delay unit (DELAY1), a third differential delay unit (DELAY2), and a fourth differential delay unit (DELAY3); and 
wherein the output end of the first differential delay unit (- of DELAY0) is connected to the input end of the second deferential delay unit (+ of DELAY1), the output end of the second differential delay unit (- of DELAY1) is connected to the input end of the third differential delay unit (+ of DELAY2), the output end of the third differential delay unit (- of DELAY2) is connected to the input end of the fourth differential delay unit (+ of DELAY3), and the output end of the fourth differential delay unit (- of DELAY3) is connected to the input end of the first differential delay unit (- of DELAY0).  

Claim 3. The combined circuit further teaches that the differential delay unit comprises a differential pair having positive feedback (via feedback from DELAY3 to DELAY0).  

Claim 10: The combined circuit teaches a chip (Figure 8 of Lin), comprising the charge-pump phase-locked loop of claim 1 (as stated above).  

Claim 11: The combined circuit further teaches a control method applied to the charge-pump phase-locked loop of claim 1, comprising: 
detecting a phase difference and a frequency difference (via 110; Figure 1 of Hsu) between an input reference clock Fref (CKRFF of Hsu) and a clock Fn (CKFB of Hsu) subjected to frequency division (via 160 of Hsu), and generating two control signals UP and DOWN (UP, DN of Hsu); 
outputting four logic state signals (UP, UPB, DN, DNB; Figure 3 of Hsu) according to the two control signals UP and DOWN (via inverters shown in Figure 3); 
converting the logic state signals into a charging/discharging current signal (to IP via 122 and 124; Figure 3 of Hsu), and converting a pulse signal of the charging/discharging current signal into a direct-current analog control signal Vctrl (VCNTL of Hsu); and 
adjusting an output clock frequency Fvco (CKVCO; Figure 1 of Hsu) according to the direct-current analog 6control signal Vctrl (via VCNTL), and performing divide-by-four frequency division (via 160; column 2 lines 48-50 where N=4) on the output clock frequency Fvco to obtain the clock Fn (CKFB of Hsu).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-8: The prior art does not fairly teach or suggest the drain of the third transistor is connected to a power supply through the first transistor, the drain of the fourth transistor is connected to the power supply through the second transistor, the gates of the first transistor and the second transistor are both connected to the power supply in combination with the limitations of claims 4, 5 and 6. Claims 7 and 8 are objected to merely for being dependent on claim 4.
Claim 9: The prior art does not fairly teach or suggest the gate of the first transistor pair is connected to the signal P1, the source of the first transistor pair is connected to the drain of the first switching transistor, the drain of the first transistor pair is connected to a power supply, the gate and the drain of the second transistor pair are connected to the power supply, the source of the second 5transistor pair is connected to the drain of the second switching transistor in combination with the limitations of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849